Exhibit 10.20

DATE OF ISSUE: June 09, 2009

Ben Andradi

16 Knole Way

Sevenoaks,

Kent, TN13 3RS

England.

1. Date of Commencement

Your employment with SYNTEL commences no later than July 15, 2009. No period of
employment with any previous employer shall count as continuous with your
employment with SYNTEL.

2. Duties

2.1 Your job title is set out on the attached schedule. You will perform all
such acts, duties and obligations and comply with all such orders as may be
designated by SYNTEL.

2.2 During the term of your employment you shall devote your entire working
time, attention and skill to SYNTEL’s business and shall not engage in any other
business activity, directly or indirectly, regardless of whether it is for
profit, gain or otherwise, that is similar to the business of SYNTEL and will
have no other employment.

3. Place of Work

3.1. Your place of work will be at SYNTEL’s offices or at such other offices of
SYNTEL or its clients in the United Kingdom as the needs of the business may
require from time to time.

3.2. You may be required to travel outside the United Kingdom in the course of
your duties.

4. Hours of Work

Unless agreed otherwise, you will be required to work 40 hours per week between
9.00am to 6.00pm, Monday to Friday. These hours incorporate an hour break for
lunch. Notwithstanding the above, you will be expected to work irregular hours,
including at weekends, if requested from time to time. You will also be required
to work such additional hours as are reasonably necessary for the proper and
efficient performance of your duties. This may involve you working more than 48
hours per week. For the purposes of the Working Time Regulations 1998 (as
amended), you hereby consent to work longer than 48 hours per week if your
duties so require. The consent may be revoked on 3 months’ written notice, such
notice to be addressed to your account Delivery Director. Overtime will not be
paid for additional hours worked. You must obtain prior authorisation from
SYNTEL before working alternative or additional hours at the request of a
client.

5. Remuneration

5.1 Your gross basic salary is set out in the attached schedule, or such higher
rate as SYNTEL may from time to time notify to you. A monthly payment in respect
of salary for the period from the 1st of the month will be paid to your bank or
building society account on or before the last working day of each month.



--------------------------------------------------------------------------------

5.2 SYNTEL may deduct from your salary any sums due by you to SYNTEL,
including,without limitation, any overpayments, loans or advances made to you by
SYNTEL [and the cost of repairing any damage or loss to SYNTEL’s property caused
by you.] or [the cost of repairing any damage or loss to the Company’s property
caused by you and any losses suffered by the Company as a result of any act of
negligence or breach of duty by you.]

6. Expenses

You will be paid or reimbursed out-of-pocket expenses wholly exclusively and
necessarily incurred by you in or about the reasonable performance of your
duties subject to your providing appropriate evidence (including receipts
invoices tickets and/or vouchers as may be appropriate) and prior approvals
where required. Further details of the Expenses Policy can be found in the Staff
Handbook.

7. Holidays

7.1. In addition to the usual 8 public and bank holidays applicable in England,
you are also entitled to a number of working days paid holiday in each complete
calendar year as set out in the attached schedule, to be taken at such times as
shall have been approved by SYNTEL. You shall ensure that your office is kept
operational by your colleagues at times when you are absent from it due to
travel or holiday. Not more than two weeks’ holiday may be taken at any one
time, save at SYNTEL’s discretion.

7.2. You are entitled to carry forward up to 5 days of your annual paid holiday
entitlement from one holiday year to the next subject to the prior consent of
SYNTEL. Your total holiday entitlement in any one calendar year inclusive of the
holidays carried over shall not exceed 25 days (exclusive of bank holidays).
Holiday not taken or carried forward will be forfeited.

7.3. On the termination of your employment, you will be treated as having
accrued holiday on a pro rata basis in respect of each completed month of
service in the holiday year calculated by reference to your last day of work. If
on the termination of your employment you have exceeded your accrued holiday
entitlement then SYNTEL is hereby authorised to make an appropriate deduction
from your final salary payment. If you have holiday entitlement still owing
SYNTEL may at its sole discretion require you to take your holiday during your
notice period or pay you a sum in lieu of accrued holiday. When paying in lieu
of accrued holiday, one day’s pay will be calculated as 1/260 of annual salary.

8. Insurances

8.1. Subject to clause 8.2 and your complying with and satisfying any applicable
requirements of the relevant insurers SYNTEL shall during the continuance of
your employment: –

(i) provide you and your spouse and children under the age of 18 years
membership of such private medical expenses insurance scheme as SYNTEL may in
its absolute discretion from time to time decide; and



--------------------------------------------------------------------------------

(ii) provide you with life assurance cover which in the event of your death
during the continuance of your employment may pay to your chosen dependants
(subject only to the discretion of the trustees of the appropriate scheme) a
lump sum equal to 3 times your then annual salary.

8.2. SYNTEL reserves the right to limit (to such extent as it shall decide in
its absolute discretion) or withdraw the above benefits at any time.

8.3. If any medical condition from which you suffer at any time is or becomes
such that SYNTEL is unable to secure the above insurances for you other than at
a significant premium, SYNTEL will offer you the opportunity of paying the
additional premium to secure such insurances. If you reject this offer, SYNTEL
may cease to provide any or all of the insurances referred to above.

9. Sickness

9.1. In case of sickness or other incapacity for work you must notify SYNTEL as
early as practicable on the first day of absence, (and no later than 10.00am),
giving details of the reasons for and the anticipated length of absence.

9.2. Where there has been any sickness absence of any period you will be
required to furnish SYNTEL will a self-certification form concerning the period
of sickness and incapacity.

9.3. Where a sickness lasts for more than 7 days you must forward a doctor’s
statement to SYNTEL without delay, covering all days of absence. On the expiry
of such statement you must notify SYNTEL whether you are returning to work or
whether you have a further statement.

9.4. SYNTEL reserves the right to require you to undergo a medical examination
by a doctor or consultant nominated by it at any time during your employment, in
which event SYNTEL will bear the cost.

9.5. You will receive Statutory Sick Pay when you qualify to receive it under
the legislation and regulations from time to time in force, subject to your
compliance with 9.1 to 9.3 above. Any payment made to you during sickness
absence over and above your Statutory Sick Pay entitlement shall be entirely at
SYNTEL’s discretion.

10. Grievance and Disciplinary Procedure

10.1. You report to the person notified to you on the attached schedule or such
other person as will be notified to you from time to time.

10.2. SYNTEL’S disciplinary and grievance procedures are contained in the Staff
Handbook. These are non-contractual and may be amended by SYNTEL in its absolute
discretion from time to time.]If you are unhappy about any aspect of your
employment, you may raise the matter with the person to whom you report.

11. Confidentiality

11.1. You shall not except as authorised or required by your duties hereunder
use for your own benefit and gain or reveal to any person, firm, company or
other organization whatsoever, any trade secrets or Confidential Information
belonging to SYNTEL or relating to the affairs or dealings of SYNTEL or a client
of SYNTEL or a group company of SYNTEL which may come to your



--------------------------------------------------------------------------------

knowledge during your employment. You shall treat the same with complete
secrecy. This restriction shall continue to apply after the termination of your
employment without limitation in time, but shall cease to apply to any
information or knowledge which may subsequently come into the public domain,
other than by way of unauthorised disclosure.

11.2. “Confidential Information” shall include but not be limited to development
programs and plans, inventions, copyrights, processes, ideas, developments,
designs, specification methods and procedures, current business methods and
services, proposed future business methods and services, client lists, client
requirements, pricing structures, marketing strategies, financial information
and financial plans, any document marked “Confidential” or any information which
you are told is “Confidential” or which you might reasonably expect to be
regarded by SYNTEL as “Confidential”.

11.3. All records, documents and other papers (together with any copies or
extracts thereof) made or acquired by you in the course of your employment shall
be the property of SYNTEL and must be returned to it on the termination of your
employment. The copyright in all such records, documents and papers shall at all
times belong to SYNTEL.

12. Intellectual Property

Subject to the relevant provisions of the Patents Act 1977 the Registered
Designs Act 1949 and the Copyright Designs and Patents Act 1988 if at any time
in the course of your employment you make or discover or participate in the
making or discovery of any Intellectual Property relating to or capable of being
used in the business of SYNTEL or any associated company you shall immediately
disclose full details of such Intellectual Property to SYNTEL and at the request
and expense of SYNTEL you shall do any and all things which may be necessary or
desirable for obtaining appropriate forms of protection for the Intellectual
Property in such parts of the world as may be specified by SYNTEL and for
vesting all rights in the same in SYNTEL or its nominee. “Intellectual Property”
means patents, trademarks, service marks, registered designs, applications for
any of the foregoing, trade and business names, unregistered trade marks and
service marks, copyrights (and all goodwill in the same), rights in designs,
databases, inventions, know-how, rights under licences, consents, orders,
statute or otherwise in relation to such rights and rights of the same or
similar nature arising or subsisting in any part of the world.

13. Termination of Employment

13.1. The first three months of your employment shall be treated as a
probationary period during which time either party can terminate your employment
by giving to the other one-week’s notice. After satisfactory completion of that
period, your employment shall (subject to the provisions of Clause 13.2)
continue unless and until terminated by either SYNTEL or yourself giving to the
other the period of notice set out in the Schedule. SYNTEL reserves the right at
its absolute discretion to terminate your employment with immediate effect by
paying you salary in lieu of notice.

13.2. Your employment may be terminated by SYNTEL forthwith without notice or
payment in lieu of notice if you: –

(i) Commit any serious or persistent breach of any of the terms, conditions or
stipulation contained in this Agreement; or



--------------------------------------------------------------------------------

(ii). Are guilty of any serious negligence or gross misconduct in connection
with or affecting the business or affairs of SYNTEL; or

(iii) Are guilty of conduct which brings or is likely to bring you or SYNTEL
into disrepute; or

(iv) Are convicted of an arrestable criminal offence (other than an offence
under road traffic legislation in the United Kingdom or elsewhere for which a
non-custodial penalty is imposed); or

(v) Are adjudged bankrupt or make any arrangement or composition with your
creditors or have an interim order made against you.

13.3. Upon termination you shall immediately repay all outstanding debts or
loans dues to SYNTEL and SYNTEL is hereby authorised to deduct such debts or
loans from any sums due to you on the termination of employment.

13.4 On the termination of your employment for any reason you will deliver to
SYNTEL all notes, memoranda, documents, papers, software, databases, mobile
phones, laptop computers and other property (whether stored in hard copy or
electronic form) belonging to SYNTEL or any client of SYNTEL which may have been
prepared by you or come into your possession as a result of your employment and
you will not retain any copies of them (as appropriate).

14. Covenants

14.1. You acknowledge that during the course of your employment with SYNTEL you
will receive and have access to confidential information of SYNTEL and its
Associated Companies and you will also receive and have access to detailed
client/customer lists and information relating to the operations and business
requirements of those clients/customers and accordingly you are willing to enter
into the covenants below in order to provide SYNTEL with what you consider to be
reasonable protection for those interests.

14.2. You hereby covenant with SYNTEL that you will not for the period of 12
months after the termination of your employment without the prior written
consent of the Board either alone or jointly with or on behalf of any person
directly or indirectly: –

(i) In connection with the carrying on of any business in competition with the
business of SYNTEL canvass solicit or approach or cause to be canvassed or
solicited or approached for orders in respect of any services provided and/or
any goods sold by SYNTEL any person, group or company who or which at the date
of termination of your employment or at any time during the period of 12 months
prior to that date is a customer or client of SYNTEL and with whom or which you
shall have had dealings during the course of your employment;

(ii) In connection with the carrying on of any business in competition with the
business of SYNTEL do business with any person, group or company who or which
has at any time during the period of 12 months immediately preceding the date of
such termination done business with SYNTEL as a supplier or customer or client
and with whom or which you shall have had dealings during the course of your
employment;



--------------------------------------------------------------------------------

(iii) Work for or provide services to any person, group or company (or any
subsidiary or holding company (as defined by Section 736 Companies Act 1985) of
a company) which has in the 12 months immediately preceding the date of
termination done business with SYNTEL as a client or any partnership or joint
venture in which any such client is a partner or joint venturer or any person
body or organization to whom you were introduced by any such client if you have
worked for the particular client on behalf of SYNTEL in the 12 months prior to
the termination of your employment

(iv) Solicit or entice away or endeavour to solicit or entice away from SYNTEL
or any associated company any person who at the date of termination of his
employment or at any time during the period of 12 months prior to that date is
employed or engaged by SYNTEL or any associated company in the capacity of
Programmer Analyst or Project Manager and with whom you shall have had contact
during the course of his employment (whether or not such person would commit a
breach of his contract of employment by so doing).

14.3. The covenants above are intended to be separate and severable and
enforceable as such.

14.4. While the restrictions aforesaid are considered by the parties to be
reasonable in all the circumstances, it is agreed that if any restriction shall
be adjudged to be void or ineffective for whatever reason but would be adjudged
to be valid and effective if part of the wording thereof were deleted or the
periods thereof reduced or the area thereof reduced in scope, the said
restrictions shall apply with such modifications as may be necessary to make
them valid and effective.

15 Professional Demeanour

15.1 While working on a project, you shall conform to all the standard operating
procedures and the normal personnel practices of the client. You shall be
expected to work diligently and ethically, dress appropriately in suitable
business attire, and act in a professional manner with colleagues, clients, and
staff of clients.

15.2 While working for a client, you shall consider yourself an ambassador of
SYNTEL and act in a manner that is consistent with the professional image of
SYNTEL.

16 Worksheets

You must submit your timesheets showing work performed on a daily basis,
certified as accurate by the client for which you are working, to SYNTEL within
7 days of the period to which each weekly time sheet is relevant or as otherwise
required

17 Collective Agreements

There are no collective agreements that affect your employment.

18 Data Protection

You agree that SYNTEL shall hold details pertinent to your employment on file as
part of its personnel records, which may include sensitive information. This
information may be processed for administrative or legal purposes or as required
by your continued employment. This may include passing such information to
clients, regardless of whether or not you ultimately provide services to them.



--------------------------------------------------------------------------------

19 Backup

You shall at all times keep an adequate backup copy of all items stored on
magnetic media under your control on a standard format floppy or hard disk.

20 Former Agreements

This Agreement shall be in substitution for any previous letters of appointment,
agreements or arrangements, whether written, oral or implied, relating to your
employment.

21 Miscellaneous

21.1. This Agreement contains the entire understanding between us and supersedes
(if any) subsisting agreements, arrangements and understandings (written or
oral) relating to your employment.

21.2. In the event that you become a party to any proceeding brought by a former
employer of yours at any time either during or after your employment with SYNTEL
you recognise and agree that you shall have full and sole responsibility for
responding to such action and that SYNTEL has no responsibility to participate
in your response nor in any costs you may incur in relation hereto.

21.3. In the event that you are required by SYNTEL to relocate, SYNTEL may
reimburse the cost (or a proportion) of such relocation (the “Relocation
Expenses”). In that event, if you voluntarily resign from SYNTEL within a period
of 12 months after receiving Relocation Expenses you agree that you will repay
to SYNTEL the amount of the Relocation Expenses on termination of your
employment.

21.4. This Agreement shall be governed by and construed in accordance with
English law and the parties submit to the jurisdiction of the English courts.

21.5 The Contracts (Rights of Third Parties) Act of 1999 will not apply to this
Agreement.

Other procedures and policies reflecting the way that SYNTEL operates such as
the disciplinary and grievance policy are contained in the SYNTEL Staff Handbook
which will be given to you on commencement of your employment. Whilst the
policies contained in that document are not contractual and can be amended by
SYNTEL from time to time, it is required reading.

I accept the terms and conditions of my employment as set out above and
incorporated in SYNTEL’s written policies from time to time in force.



--------------------------------------------------------------------------------

For Syntel Europe Limited

/s/ Srikanth Karra

Sincerely,

SYNTEL, Inc.

Srikanth Karra

Global Head – Human Resources

 

I hereby agree to the above terms. /s/ Ben Andradi Ben Andradi